UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual report under Section 13 or 15(d) ofthe Securities Exchange Act of 1934. Forthe fiscal year ended December 31, 2016. OR ¨ Transition report under Section 13 or 15(d) ofthe Securities Exchange Act of 1934 For thetransition period from to. Commission File Number: 333-207458 HAHA Generation Corp. (Exact name of registrant as specified in its charter) Nevada 32-0442871 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4F, No. 132, Songshan Road, Xinyi District Taipei City, 110, Taiwan (Republic of China) (Address of principal executive offices, Zip Code) 011-886-227492597 (Registrant’s telephone number, including area code) Copies of all communications to: Thomas E. Stepp, Jr.Stepp Law Corporation15707 Rockfield Boulevard, Suite 101Irvine, California 92618Phone: (949) 660-9700 ext. 124Fax: (949) 660-9010 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock $0.1 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨ No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes x No ¨ Indicate by check mark whether registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes x No ¨ At June 30, 2016, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $0. The number of shares of registrant’s common stock outstanding, as of March 27, 2017, was 1,498,280. TABLE OF CONTENTS PART I 3 Item 1. Business 7 Item1A. Risk Factors 7 Item1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item9A. Controls and Procedures 14 Item9B. Other Information 15 PART III Item10. Directors, Executive Officers and Corporate Governance 16 Item11. Executive Compensation 18 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item13. Certain Relationships and Related Transactions and Director Independence 19 PART IV Item14. Principal Accountant Fees and Services 20 Item15. Exhibits, Financial Statement Schedules 21 SIGNATURES 22 Financial Statement Schedules F-1 - F-10 EX-31 EX-32 2 Table of Contents PART I Item 1. Business. Description of Business General Information HAHA Generation Corp. (“we,” “us,” “our,” or the “Company”) was incorporated in the State of Nevada on June 10, 2014. Since inception, we have not generated any revenues and have accumulated losses in the amount of $266,031, as of December 31, 2016. We have never been a party to any bankruptcy, receivership or similar proceeding, nor have we undergone any material reclassification, merger, consolidation, purchase or sale of a significant amount of assets not in the ordinary course of business. We have yet to commence planned operations to any significant measure. As of the date of this annual report, we, have had only limited start-up operations and have not generated revenues. We will not be profitable until we derive sufficient revenues and cash flows from sales of silicon energy clothing products. Our administrative office is located at 4F, No. 132, Songshan Rd., Xinyi District, Taipei City, 110, Taiwan (Republic of China). Our fiscal year ends on is December 31. As of the date of this annual report, we have not sold any silicon energy clothing nor have we generated any revenue from operations. Business Overview We are a development stage company located in Taipei City, Taiwan. We plan to market and distribute in Taiwan silica energy clothing manufactured by Shinin Silica Corp., a Taiwanese corporation (“Shinin”). Generally, that clothing consists of men’s and women’s undergarments and related apparel. That clothing is made from an energy silicon fiber and yarn made from a fine nanoscale silicon powder and polymer materials which, together, result in a reactive energy material. Additionally, that clothing is bio-degradable and quick-drying. Our current management is comprised of Hsuan-Hsien Liao, our president (our sole officer) and sole director. Ms. Liao has worked as a clothing designer for One To One Garment Manufacturing Ltd., located in New Taipei City, Taiwan and, presently, is the marketing director for Shinin. Additionally, Ms. Liao is on the Board of Directors for Shinin. Ms. Liao is responsible for our operations until such time as we hire additional personnel, which we intend to do at such time as we have sufficient funds. 3 Table of Contents We believe that we will be successful in selling high quality silica energy clothing products at economical prices because we plan to buy the product directly from Shinin at discounted prices. We plan to enter into agreements with clothing product suppliers and retailers in Taiwan, such as specialty stores and department stores. By moving those silica energy clothing products directly from Shinin to the supplier and/or retailer, we are able to avoid the costs and fees associated with housing and storing those silica energy clothing products, which will result in more profit for us and better prices for our customers. The silica energy clothing products will be offered to suppliers and retailers at prices marked-up from 10% to 20% of our cost, which is the range of discounted prices at which we will purchase the silica energy clothing products from Shinin. Our customers will then sell the silica energy clothing products to consumers at retail prices, which are typically 20% to 30% higher than wholesale prices. Our customers will be asked to pay us 100% in advance. Our sole officer and director, Hsuan-Hsien Liao, has experience in the silica energy clothing product industry, she possesses strong sales and management experience and these skills are a valuable asset to the Company. We plan to contact and begin negotiating agreements with potential customers by entering into purchase agreements with suppliers and retailers of clothing products. We plan to fill placed orders and to supply the products within a period of forty days or less following receipt of any written order. We do not intend to offer any credit terms relating to order payments. Our customers will be asked to pay us 100% in advance. Customers will have two options to pay for products: by wire transfer or by sending a check/money order. If the customer decides to pay by check/money order, then we will apply a certain amount of days before shipping in order to have the check/money order cleared. Customers will be responsible to pay the shipping costs. As we anticipate having a 30-day period to process/fill orders, we do not plan to purchase silica energy products in advance, but, rather, on a per request basis. We do not intend to store inventory for any period of time. The orders will be shipped directly to the customers. Customers will be responsible for the custom duties, taxes, insurance or any other additional charges that may incur. Marketing and Distribution Agreement On July 1, 2015, we entered into a written Marketing and Distribution Agreement with Shinin pursuant to which we have a non-exclusive right to market and distribute in Taiwan silica energy clothing products manufactured by Shinin for a period of one year (the “Distribution Agreement”). Pursuant to the provisions of the Distribution Agreement, we will purchase the silica energy clothing products from Shinin at a price equal to 45% of the then current market prices for those products. Additionally, when we place an order with Shinin for silica energy clothing products, we are required to pay 50% of the purchase price for those products and pay the remaining balance of that purchase price before the products ordered are shipped from Shinin. Silica Energy Products The silica energy clothing is manufactured using energy silicon yarn. Energy silicon yarn is a combination of silica, nylon, polyester, cotton and polypropylene. The inner part of the resulting fabric is comprised of polypropylene and the outer part of that fabric is silica and polyester. That fabric is 100% bio-degradable, quick-drying and will not adhere to skin. That yarn is manufactured by combining silica nanometer powder and nylon powder to form silica nylon, which is then combined with nylon plastic to create the raw silica silk which is twisted into the yarn. The silica energy clothing products that we intend to market and distribute are girdles, pants, corsets, underwear, t-shirts, shirts, coats, pants and skirts. 4 Table of Contents Additionally, certain advantages of those products are: · Ultra violet protection · Improved blood circulation · Resistant to electrostatic cling · Non-flammable · Quick-drying and transfer of moisture · No loss of functionality after numerous washings · Can be manufactured in any color · Can be laundered without detergent or similar cleaning agent · Can be laundered by washing machines · Won’t lose their function in the sunlight Competition There are many barriers of entry in the clothing market, and the level of competition is extremely high. Examples of barriers of entry in this market include brand loyalty, aggressive lower pricing tactics, and economies of scale. Many of our established competitors have developed a brand following which would make our potential customers prefer their clothing products to Shinin’s. Aggressive lower pricing tactics implemented by our competitors would make it difficult for us to enter and compete in this market. Economies of scale make it easier for our larger established competitors to negotiate price discounts with their suppliers of clothing products, which would leave us at a disadvantage. The principal competitive factors in our industry are pricing and the quality of our products. We will be in a market where we will be in direct competition with many domestic and international companies offering competing products. Many large companies will be able to provide more favorable services to the potential customers. Many of these companies may have a greater and more established customer base than us. We will likely lose prospective business to such companies. Also, many of these companies will be able to afford to offer better prices for competing products than us, which may also cause us to lose prospective business. We also foresee challenges facing new market entrants. We may be unable to compete effectively with these existing or new competitors, which could have a material adverse effect on our financial condition and results of operations. We have not yet entered the market. Once we enter the market, we will be one of many participants in the business of distributing clothing products. Many established and well-financed entities are currently active in the business of distributing such products. Nearly all of our competitors have significantly greater financial resources, technical expertise, and managerial capabilities than us. We are, consequently, at a competitive disadvantage in the market. Therefore, we may not be able to establish ourselves within the industry. Sales and Marketing Strategy We intend to distribute the silica energy clothing products in Taiwan.We intend to enter into agreements with numerous clothing product suppliers and retailers. We plan to offer our product to larger department stores that have a high volume of customer traffic, as well as smaller boutique stores. Our competitive advantage is that we will offer unique, stylish, easy-to-use, high quality silica energy products, while maintaining reasonable prices. Also, we intend to advertise our products on clothing product websites; internet search engines, such as Google, selling cost-per-click advertising; and offline media, including newspaper, outdoor advertising, radio, television and direct mail. We believe that some of our sales will be driven by web based traffic, and our marketing plan has been designed with a strong focus on e-commerce platforms such as Amazon and Alibaba and leveraging social networking platforms. 5 Table of Contents We intend to integrate our marketing scheme with Facebook, so that buyers can compare their current clothing costs to those of their friends. Friends share information about their lifestyles, and we expect that this trend will continue as to reliable purchasing platforms. At checkout, consumers can elect to publish details about their online purchases on Facebook, describing their savings and the products purchased. Not only does this expand our market, but it also enables consumers to leverage their friends’ experiences of suitable clothing purchases. 12 Month Growth Strategy and Milestones Our strategy is to maximize shareholder value by expanding operations and evaluating and cultivating new and alternative revenue generating opportunities. The Company is committed to marketing and distributing silicon energy clothing. While a strategic and wisely executed marketing campaign is key to expanding our operations; offering new, cutting-edge, innovative silica energy clothing products should position the Company in the best possible way for long term success. Patents and Trademarks At the present we do not have any patents or trademarks. Need for any Government Approval of Products We do not require any government approval for the marketing and distribution of that silicon energy clothing. Research and Development Activities Other than time spent researching our proposed business, we have not spent any funds on research and development activities to date. Environmental Laws Our operations are not subject to any environmental laws. Employees and Employment Agreements We, currently, have no employees. Our president (and sole director), Hsuan-Hsien Liao, who, currently, devotes 8 hours a week to our business, is responsible for the primary operation of our business. There is no employment or similar agreement between the Company and Ms. Liao. 6 Table of Contents Item 1A. Risk Factors. As a smaller reporting company, we are not required to provide this information required by this item. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. We do not own any real property. Our business is presently operated from offices provided our president, Hsuan-Hsien Liao at 4F, No. 132, Songshan Rd., Xinyi District, Taipei City, 110, Taiwan (Republic of China), Ms. Liao provides those offices free of charge and no lease exists. We consider our current office arrangement adequate and will reassess our needs based upon the future growth of the Company. Item 3. Legal Proceedings. None. Item 4. Mine Safety Disclosures. Not applicable. 7 Table of Contents PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. No public market currently exists for shares of our common stock.
